Case: 14-10206   Date Filed: 02/18/2015   Page: 1 of 3


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-10206
                        Non-Argument Calendar
                      ________________________

              D.C. Docket No. 8:08-cr-00379-SDM-TBM-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                     versus

JAMES M. CHAMBERS,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (February 18, 2015)

Before TJOFLAT, ROSENBAUM and BLACK, Circuit Judges.

PER CURIAM:
              Case: 14-10206     Date Filed: 02/18/2015    Page: 2 of 3


      On April 13, 2009, James Chambers, having pled guilty pursuant to a plea

agreement, was sentenced to a prison term of 188 months for possession with

intent to distribute heroin or cocaine base, in violation of 21 U.S.C. § 841(a)(1).

On October 15, 2010, the District Court reduced Chambers’s sentence to 130

months pursuant to the Government’s motion to reduce his sentence pursuant to18

U.S.C. § 3553(e) and Federal Rule of Criminal Procedure 35(b) for providing the

Government substantial assistance in its investigation of criminal activity.

      On September 10, 2013, Chambers petitioned the District Court for a writ of

mandamus compelling the Government to move the court under § 3553(e) for the

imposition of a sentence below the five-year minimum sentence mandated by

statute for the offense committed in his case. He argued that under the terms of the

plea agreement, the Government, prior to his sentencing, was required to request a

sentence below the five-year mandatory minimum. The District Court denied his

petition, and he appeals.

      We review a district court’s refusal to issue a writ of mandamus for abuse of

discretion. In re Stewart, 641 F.3d 1271, 1275 (11th Cir. 2011). “Mandamus is an

extraordinary remedy which should be utilized only in the clearest and most

compelling of cases.” Cash v. Barnhart, 327 F.3d 1252, 1257 (11th Cir. 2003)

(quotation and alteration omitted). Thus, we have articulated three requirements

for the issuance of a writ of mandamus: (1) the petitioner has a clear right to the


                                          2
               Case: 14-10206     Date Filed: 02/18/2015    Page: 3 of 3


relief requested; (2) the defendant has a clear duty to act; and (3) no other adequate

remedy is available. Id. at 1258. Moreover, a petitioner must prove that his right

to the issuance of the writ is “clear and indisputable.” In re BellSouth Corp., 334
F.3d 941, 953 (11th Cir. 2003) (citation omitted).

      Under Federal Rule of Criminal Procedure 35(b), a district court may, upon

the Government’s motion, reduce a defendant’s sentence if the defendant provided

substantial assistance, and the court has authority “to reduce the sentence to a level

below the minimum sentence established by statute.” Fed. R. Crim. P. 35(b).

Under § 3553(e), the court has the authority, upon the government’s motion, “to

impose a sentence below a level established by statute as a minimum sentence so

as to reflect a defendant’s substantial assistance in the investigation or prosecution

of another person who has committed an offense.” 18 U.S.C. § 3553(e).

      We find no abuse of discretion in the court’s denial of the writ. Chambers

failed to demonstrate that, prior to sentencing, he had a clear right to, and the

Government had a clear duty to file, a motion requesting that he be sentenced

below the five-year mandatory minimum.

      AFFIRMED.




                                           3